Case 6:20-cv-06675-FPG Document 3-4 Filed 09/17/20 Page 1of8
For Office Use Only

Filling Fee Paid $.

 

 

 

 

—___—iCeerts S$
$e Bord, $= Fee:
Receipt No: No:
DO NOT LEAVE ANY ITEMS BLANK
SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF MONROE
we ee ee ee ee ee eee eee ee een eee x
ADMINISTRATION PROCEEDING, PETITION FOR LETTERS OF:
Estate of DANIEL PRUDE, [| ] Administration
{x} Limited Administration
alk/a [ ] Administration with Limitations
[ ] Temporary Administration
Deceased File No.
wee ew cee cee rene ee en eee neces eee eee sewes xX

TO THE SURROGATE'S COURT, COUNTY OF MONROE
it is respectfully alleged:
4. The names, domiciles, and interests in this proceeding of the petitioners, who are of full age, is as follows:

Name: JUNERA PRUDE
Domicile: 7719 W Hampton Ave., Apt. #2, Milwaukee, Wisconsin 53218, Cook Milwaukee Telephone: (708) 2654-1537

Citizenship (check one): [X]U.S.A. [] Other (specify),
Interest of Petitioner (check one):
[X} Distributee of decedent (state relationship) -- Daughter
[] Other(specify)
Name: TASHYRA PRUDE
Domicile: 3411 W. 12 Place, Chicago, Illinois, 60623, Cook County Telephone No. (__) __-

Citizenship (check one): [X]U.S.A.  [] Other (specify)
Interest of Petitioner (check one):
[X] Distributes of decedent (state relationship) -- Daughter

{] Other(specify)

ls proposed Administrator an attorney? [ ]Yes [X]No
[If yes, submit statement pursuant to 22 NYCRR 207.16(e); see also 207.52 (Accounting of attorney-fiduciary).]

 

 

The proposed Administrators [ Jare (X ] are not a convicted felon nor is he/she
otherwise ineligible, pursuant to SCPA 707 to receive letters.

if the proposed Administrator is a convicted felon, submit a copy of the Certificate of Relief from Civil Disabilities.

2. The name, domicile, date and place of death, and national citizenship of the above-named decedent are as follows:
[The Death Certificate must be filed with this proceeding. If the decedent's domicile is different from that shown on the death
certificate, check box [] and attach an affidavit explaining the reason for this inconsistency.]

Name: DANIEL TERRELL PRUDE

Domicile: 8102 SOUTH LOOMIS BLYD., APT 1
CHICAGO, ILLINOIS 60620

Township of: County of: Cook
Date of Death: March 30, 2020 Place of Death: Rochester, New York
Citizenship: (checkone): ([X] U.S.A. {] Other (specify)

sm mes - = ton

 
Case 6:20-cv-06675-FPG Document 3-4 Filed 09/17/20 Page 2 of 8

[Note: For Items 3a through c: Do not include any assets that are Jointly held, held in trust for ancther, or have a named
beneficlary.]

3.(a) The estimated gross value of the decedent's personal property passing by intestacy is less than
$

(b) The estimated gross value of the decedent's real property, in this state, which is [ ] improved, [ ] unimproved, passing by
intestacy is less than

A brief description of each parcel is as follows:

 

(c) The estimated gross rent for a period of eighteen (18) months is the sum of $

 

(d) In addition to the value of the personal property stated in paragraph (3) the following right of action existed on behalf of the
decedent and survived his/her death, or is granted to the administrator of the decedent by special provision of law,and it is impractical
to give a bond sufficient to cover the probable amount to be recovered the rein: [Write“NONE or state briefly the cause of action
and the person against whom it exists, including names and carrier].

Petitioners seek to commence and pursue a civil action on behalf of the decedent’s estate for the Wrongful
Death of the decedent.

 

 

 

If decedent is survived by a spouse and a parent, or parents but no issue ,and there Is a claim for wrongful death, check here [] and furnish
names(s) and address(es) of parent(s) in Paragraph 7. See EPTLS-4.4.

4. A diligent search and inquiry, including a search of any safe deposit box, has been made for a will of the decedent and none
has been found. Petitioner(s)(has)(have) been unable to cbtain any information conceming any will of the decedent and therefore
allege(s),upon information and belief, that the decedent died without leaving any last will.

5. A search of the records of this Court shows that no application has ever been made for letters of administration upon the
estate of the decedent or for the probate of a will of the decedent, and your petitioner is informed and verily believes that no such
application ever has been made to the Surrogate’s Court of any other county of this state.

6. The decedent left surviving the following who would inherit his/her estate pursuant to EPTL4-1.1 and 4-1.2:

a. [] Spouse(husband/wife).

b. [5] Child or children or descendants of predeceased child or children. [Must include marital, nonmarital
and adopted].

c.  _[] Any issue of the decedent adopted by persons related to the decedent (DRLSection117).

d.  (X] Mother/Father.

e. [X] Sisters or brothers, elther of whole or half blcod, and issue of predeceased sisters or brothers.
f. { ] Grancmother/Grandfather.

g. (J Aunts or uncles, and children of predeceased aunts and uncles (first cousins).

h. — [] First cousins once removed (children of firstcousins).

[Information is required only as to those classes of surviving relatives who would take the property of decedent pursuant to
EPTL4-1.1,State “number” of survivors in each class. Insert “No” in all prior classes. Insert “X” in all subsequent classes].

Page 2 of 18
Case 6:20-cv-06675-FPG Document 3-4 Filed 09/17/20 Page 3 of 8

7, The decedent left surviving the following distributees, or other necessary parties, whose names, degrees of relationship,
domiciles, post office address and citizenship are as follows:

[Note: Show clearly how each person is related to decedent. If relationship is through an ancestor who is deceased, give
name,date of death, and relationship of the ancestor to the decedent. Use rider sheet if space in paragraph (7) is not
sufficient. See Uniform Rules 207.16(b).

If any person listed in paragraph(7)is a non-marital person,or descended from an on marital person,attach a copy of
the order affillation or Schedule A. If any person listed in paragraph (7) was adopted by any persons related by blood or
marriage to decedent or descended from such persons, attach Schedule B].

7a. The following are of full age and under no disability:[If non-marital or adopted-out person,so Indicate by attaching Schedule
A and/or B] , ’

Name Relationship Domicile and Mailing Address Citizenship Mailing Address
Junera Prude Daughter 7719 West Hampton Ave. United States
Apt. #2
Milwaukee, WI 53218
Nathan McFarland Son 3411 W. 12" Place United States

Vills Park, Illinois 60181

Terrell Prude Son 3411 W. 12th Place
Chicago, Illinois 60623 United States
Sharell Prude Daughter 4541 America St. United States
Orlando, Florida 32811
Tashyra Prude Daughter 3411 W. 12th Place
Chicago, Iinois 60623 United States

7b. The following are infants and/or persons under disability: [Attach applicable Schedule A, B, C, and/or D}
Name Relationship Domicile and Mailing Address Citizenship Mailing Address

NONE

8 There are no outstanding debts or funeral expenses, except: [Write “NONE” or state same]

UNKNOWN

Page 3 of 18
Case 6:20-cv-06675-FPG Document 3-4 Filed 09/17/20 Page 4 of 8

9. There are no other persons interested in this proceeding other than those here in before mentioned,

WHEREFORE, your petilion

() a. pracess issue lo all necessary parties lo sho

ansing with service of process Upon those persons named in Paragraph(7) who ha ‘
hat of the person nominated, and who are non-dorniciliaries or whose Wie or Senin

er respectlully prays that: [Check and complete all relief requested]

w cause why lellers should not be issued as requested:

()b. an order be granted disp
letters prior or equal fo t
are unknown and cannot be ascertained;

()}¢. adecree award Letters of:

 

[ ]Administration to
[ X ] Limited Administration to JUNERA PRUDE and TASHYRA PRUDE

 

[ ] Administration with Limitation to
[] Temporary Administration to

or to such other person or persons having a prior right as may be entitled thereto, and,

(X)d. That the authority of the representative under the forgoing Letters be limited with respect to Ihe prosecution or enforcement
of a cause of action on behalf of the estate, as follows: the administrator(s) may not enforce a judgment or receive any

funds without further order of the Surrogate.

()e. That the authority of the representative under the foregoing Letters be limited as follows:

 

 

 

 

 

 

(jf. [State any other reliefrequested.]

Dated: September 3, 2020

 

TASHYRA PRUDE

Page doris

 
reuSign Envelope ID: 41BF7FORSEGAEE-BaeemaIaErEesF Document 3-4 Filed 09/17/20 Page 5 of 8

9, There are no other persons interested in this proceeding other than those here in before mentioned.
WHEREFORE, your petitioner respectfully prays that; (Check and complete all relief requested]
() a. process Issue to all necessary parties to show cause why letters should not be Issued as requested;

() b. an order be granted dispensing with service of process upon those persons named in Paragraph(7) who have a right to
letters prior or equal to that of the person nominated, and who are non-domiclliaries or whose names or whereabouts
are unknown and cannot be ascertained;

() ¢. a decree award Letters of:
[ ]Administration to
[ X} Limited Administration to JUNERA PRUDE and TASHYRA PRUDE

{ J Administration with Limitation to
[} Temporary Administration to

 

or to such other person or persons having a prior right as may be entitled thereto, and;

(X) d. That the authority of the representative under the forgoing Letters be limited with respect to the prosecution or enforcement
of a cause of actlon on behalf of the estate, as follows: the administrator(s) may not enforce a judgment or receive any
funds without further order of the Surrogate. |

() @. That the authority of the representative under the foregoing Letters be limited as follows:

 

 

 

 

 

 

{) f. [State any other reliefrequested.]

 

 

Dated: September 3, 2020

1, », (Selah

JUNERA PRUDE TASHYRA PRUDE

 

 

Daca Anfan
Case 6:20-cv-06675-FPG Document 3-4 Filed 09/17/20 Page 6 of 8

 

STATE OF ILLINOIS )
) ss:
COUNTY OF COOK )

COMBINED VERIFICATION, OATH AND DESIGNATION

[For use when petitioner is to be appointed administrator]

\, the undersigned the petitioner named in the foregoing petition, being duly sworn, say:

4. VERIFICATION: | have read the foregoing petition subscribed by me and
the same is true of my own knowledge, except as to the matters there
belief, and as to those matters | believe it to be true.

know the contents thereof, and
in stated to be alleged upon information and

2 OATH OF ADMINISTRATOR as indicated above: | am over eighteen (18) years of age and a citizen of

the United States; and | will well, faithfully and honestly discharge the duties of Administrator of the goods, chattels

and credits of said decedent according to law. | am not ineligible, pursuant to SCPA707, to receive letters and will
duly account for all moneys and other property that will come into my hands.

3, DESIGNATION OF CLERK FOR SERVICE OF PROCESS: | do hereby designate the Clerk of the
Surrogate's Court of

Monree County, and his/her successor in office, as 8 person on whom service of any process, issuing from such
Surrogate’s Court may be made in like manner and with like effect as if it were served personally upon me,
whenever | cannot be found and served within the State of New York after due diligence used.

My domicile is: 7719 W Hampton Ave., Apt. #2, Milwaukee, Wisconsin 53218

hs AApfobie PMA

JUNERA PRUDE

On the C4/7#May of September 2020, before me personally came JUNERA PRUDE to me known to be the

person described in and who executed the foregoing instrument. Such person duly swore to such instrument before
me and duly acknowledged that he/she executed the same.

a DARL ADA C fy Ages
Nolary Public Commission Expires: l O ssl 2025

(Affix Notary Stamp or Seal)

le lle te ee

  
 
 
    

OFFICIAL SEAL
Notary Public - State of illinois
My Commission Expires _

JENNIFER GHAGOYA ~{
October 2, 2023 !
(

 
DocuSign Envelope IO: 41BF7E00-8ECR-44B4 Bach Géedanerener Document 3-4 Filed 09/17/20 Page 7 of 8

STATE OF ILLINOIS )
} ss:
COUNTY OF COOK }

COMBINED VERIFICATION, OATH AND DESIGNATION
[For use when petitioner is to be appointed administrator]

|, the undersigned the petitioner named in the foregeing petition, being duly sworn, say:

1. VERIFICATION: | have read the foregoing petition subscribed by me and know the contents thereof, and the same
is tue of my own knowledge, except as to the matters there in stated to be alleged upon information and bellef, and
as to those matters | believe it to be true.

2, OATH OF ADMINISTRATOR as indicated above: | am over eighteen (18) years of age and a citizen of
the United States; and | will weil, faithfully and honestly discharge the duties of Administrator of the goods, chattels
and credits of said decedent sccording to law, | am not ineligible, pursuant to SCPA707, to receive letters and will
duly account for all moneys and other property that will come into my hands.

3, DESIGNATION OF CLERK FOR SERVICE OF PROCESS: | do hereby designate the Clerk of the
Surrogate's Court of
Monros County, and his/her successor in office, as a person on whom service of any process, issuing from such
Surrogate's Court may be made in like manner and with Iike effect as If It were served personally upon me,
whenever | cannot be found and served within the State of New York after due diligence used.

My domicile is: 3411 W, 12" Place, Chicago, Illinai ar

T:SHYRA PRUDE

 
 

 

On the > day of September 2020, before me personally came TASHYRA PRUDE to me known to be the
person described In and who executed the foregoing instrument. Such person duly swore to such instrument before
me and duly acknowlgdged that he/she executed the same.

Ye Pu I Us

Notary Public Commission Expires;
{Affix Notary Stamp or

 

 

Page 6 of 18
oe Case 6:20-cv-06675-FPG Document 3-4 Filed 09/17/20 Page 8 of 8
DocuSign Envelope ID: 41BF7F00-BECA-4484-B39D-9689205FEB2F

   

Attorney representing ERA PRUDE
Firm Name: ELLIOTT STERN CALABRESE, LLP Tel. No.: (585) 232-4724
Address of Attorney: One East Main Street, Rochester, New York 14614

BocuSigned by:
Signature of Attorney: tart. Voydie

Print Name: Mark Vajdik, Esq.,

Attorney representing TASHYRA PRUDE

Firm Name: ROMANUCCI & BLANDIN, LLC Tel. No.: (312) 253-8590
Address of Attorney: 321 N Clark St #900, Chicago, IL 60654

Page 7 of 18
